Per Curiam.
This is a contest between creditors of the Richmond Brick Company and of Snead & Scott for priority. The case was fully examined and reported upon by the master to whom the cause was referred, both as to the facts and law of the case, and the report was confirmed by the court in a written opinion, which was filed with, and made a part of, the record. Upon an examination of the case and the report and opinion aforesaid, we are of opinion that the conclusions reached by the lower court are right, and that its decree must be affirmed, for the reasons stated in the said opinion. Decree affirmed.